Case: 13-11390    Date Filed: 10/11/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11390
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 6:04-cr-00005-HL-3



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                      versus

DEMETRIUS LEE,

                                                          Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                (October 11, 2013)

Before WILSON, KRAVITCH and ANDERSON, Circuit Judges.

PER CURIAM:

      Demetrius Lee appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence. After careful review, we affirm.
              Case: 13-11390     Date Filed: 10/11/2013    Page: 2 of 3


      Lee pleaded guilty in 2004 to one count of possession of crack cocaine with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1). At sentencing, the

district court found Lee responsible for 6.6 grams of crack cocaine, which

produced a base offense level of 26 under the drug-conversion tables in place at the

time. See U.S.S.G. § 2D1.1 (2004). But because Lee qualified as a career offender

subject to a 40-year statutory maximum, his total offense level, after other

adjustments, became 31, with a corresponding guidelines range of 188 to 235

months. See id. § 4B1.1(b). The court imposed a 190-month sentence.

      In 2012, Lee moved to reduce his sentence under 18 U.S.C. § 3582(c)(2)

based on Amendment 750 to the guidelines and the Fair Sentencing Act of 2010

(FSA), Pub. L. No. 111-220, 124 Stat. 2372. The district court denied the motion,

concluding it lacked authority to reduce Lee’s sentence. This is Lee’s appeal.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. Lawson, 686 F.3d 1317,

1319 (11th Cir.), cert. denied, 133 S. Ct. 568 (2012). A district court may reduce a

defendant’s sentence only when he was “sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2).

      Lee argues he is eligible for a sentence reduction because the district court

considered the drug quantity tables in applying the career-offender provision and



                                          2
                Case: 13-11390       Date Filed: 10/11/2013      Page: 3 of 3


because those tables “remained a point of reference” at sentencing. Because Lee

was sentenced as a career offender, however, he is ineligible for § 3582(c)(2)

relief. United States v. Moore, 541 F.3d 1323, 1327-28 (11th Cir. 2008).1 Lee also

contends that the FSA authorized reduction of his sentence. But Lee was

sentenced in 2004, and the FSA is not retroactive to defendants sentenced before

August 3, 2010, the date it took effect. United States v. Berry, 701 F.3d 374, 377

(11th Cir. 2012). The district court therefore correctly concluded it lacked

authority to reduce Lee’s sentence.

       AFFIRMED.




1
  Lee asserts that the Supreme Court’s decision in Freeman v. United States, 131 S. Ct. 2685
(2011), abrogated Moore. This argument is foreclosed by circuit precedent. See Lawson, 686
F.3d at 1321.


                                               3